UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Information to be Included in Statements Filed Pursuant to Rule 13d-1(b), (c) and (d) and Amendments Thereto Filed Pursuant to Rule 13d-2. Under the Securities Exchange Act of 1934 (Amendment No. 15)* BLYTH, INC. (Name of Issuer) Common Stock – par value $0.02 per share (Title of Class of Securities) 09643P207 (CUSIP Number) December 31, (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) []Rule 13d-1(c) [X]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). 1 Name of Reporting Person/I.R.S. Identification Nos. of above persons (Entities Only) Robert B. Goergen 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3 SEC Use Only 4 Citizenship or Place of Organization United States Number of Shares Beneficially Owned By Each Reporting Person With 5 Sole Voting Power 2,630,256 6 Shared Voting Power 22,372 7 Sole Dispositive Power 2,630,256 8 Shared Dispositive Power 22,372 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,652,628 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Excludes 103,720 shares as to which Mr. Goergen disclaims beneficial ownership. [ X ] 11 Percent of Class Represented by Amount in Row (9) 29.8% 12 Type of Reporting Person (See Instructions) IN 2 1 Name of Reporting Person/I.R.S. Identification Nos. of above persons (entities only). Pamela M. Goergen 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3 SEC Use Only 4 Citizenship or Place of Organization United States Number of Shares Beneficially Owned By Each Reporting Person With 5 Sole Voting Power 103,720 6 Shared Voting Power 22,372 7 Sole Dispositive Power 103,720 8 Shared Dispositive Power 22,372 9 Aggregate Amount Beneficially Owned by Each Reporting Person 126,092 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Excludes an aggregate of 2,630,256 shares as to which Mrs. Goergen disclaims beneficial ownership. [ X] 11 Percent of Class Represented by Amount in Row (9) 1.4% 12 Type of Reporting Person (See Instructions) IN 3 1 Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). The Goergen Foundation, Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3 SEC Use Only 4 Citizenship or Place of Organization Connecticut Number of Shares Beneficially Owned By Each Reporting Person With 5 Sole Voting Power - 0 - 6 Shared Voting Power 22,372 7 Sole Dispositive Power - 0 - 8 Shared Dispositive Power 22,372 9 Aggregate Amount Beneficially Owned by Each Reporting Person 22,372 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] 11 Percent of Class Represented by Amount in Row (9) 0.3% 12 Type of Reporting Person (See Instructions) CO 4 1 Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Ropart Investments, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3 SEC Use Only 4 Citizenship or Place of Organization Connecticut Number of Shares Beneficially Owned By Each Reporting Person With 5 Sole Voting Power - 0 - 6 Shared Voting Power 576,375 7 Sole Dispositive Power - 0 - 8 Shared Dispositive Power 576,375 9 Aggregate Amount Beneficially Owned by Each Reporting Person 576,375 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] 11 Percent of Class Represented by Amount in Row (9) 6.5% 12 Type of Reporting Person (See Instructions) OO-LLC 5 AMENDMENT NO. 15 TO SCHEDULE 13G FOR BLYTH, INC. The Schedule 13G (as heretofore amended, the “Schedule 13G”), dated February 9, 2009, of Robert B. Goergen, Pamela M. Goergen, The Goergen Foundation, Inc. and Ropart Investments, LLC, as amended by Amendments Nos. 1 through 14 thereto, with respect to the Common Stock, par value $0.02 per share, of Blyth, Inc., a Delaware corporation (formerly Blyth Industries, Inc.) (the “Issuer”), is hereby amended as follows: Item 4 is hereby amended in its entirety as set forth below: Item 4Ownership: The approximate percentages of shares of Common Stock reported as beneficially owned by the Reporting Entities is based upon 8,897,844 shares outstanding as of November 30, 2009, as reported in the issuer's Quarterly Report on Form 10-Q for the fiscal quarter ended October 31, 2009, plus shares issuable upon conversion or exercise of options to acquire common stock as described in the following sentence.Amounts shown as beneficially owned include currently exercisable options to purchase 2,875 shares of common stock held by Mrs.
